


113 SJ 19 RS: Proposing an amendment to the Constitution of the United States relating to contributions and expenditures intended to affect elections.
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA
Calendar No. 471
113th CONGRESS
2d Session
S. J. RES. 19
IN THE SENATE OF THE UNITED STATES

June 18, 2013
Mr. Udall of New Mexico (for himself, Mr. Bennet, Mr. Harkin, Mr. Schumer, Mrs. Shaheen, Mr. Whitehouse, Mr. Tester, Mrs. Boxer, Mr. Coons, Mr. King, Mr. Murphy, Mr. Wyden, Mr. Franken, Ms. Klobuchar, Mr. Udall of Colorado, Mr. Johnson of South Dakota, Mr. Menendez, Mr. Reed, Mr. Blumenthal, Mr. Heinrich, Mr. Merkley, Mrs. Feinstein, Mr. Begich, Mr. Cardin, Mrs. Gillibrand, Mrs. Hagan, Ms. Mikulski, Ms. Baldwin, Mr. Markey, Ms. Warren, Mr. Brown, Mr. Walsh, Mr. Durbin, Mr. Reid, Ms. Hirono, Mr. Carper, Mrs. Murray, Mr. Schatz, Mr. Sanders, Mr. Rockefeller, Ms. Stabenow, Mr. Booker, Ms. Heitkamp, Mr. Manchin, Mrs. McCaskill, Ms. Cantwell, and Mr. Nelson) introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary


July 17, 2014
Reported by Mr. Leahy, with an amendment
Strike out all after the resolving clause and insert the part printed in italic

JOINT RESOLUTION
Proposing an amendment to the Constitution of the United States relating to contributions and expenditures intended to affect elections.


That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
—
1.To advance the fundamental principle of political equality for all, and to protect the integrity of the legislative and electoral processes, Congress shall have power to regulate the raising and spending of money and in-kind equivalents with respect to Federal elections, including through setting limits on—
(1)the amount of contributions to candidates for nomination for election to, or for election to, Federal office; and
(2)the amount of funds that may be spent by, in support of, or in opposition to such candidates.
2.To advance the fundamental principle of political equality for all, and to protect the integrity of the legislative and electoral processes, each State shall have power to regulate the raising and spending of money and in-kind equivalents with respect to State elections, including through setting limits on—
(1)the amount of contributions to candidates for nomination for election to, or for election to, State office; and
(2)the amount of funds that may be spent by, in support of, or in opposition to such candidates.
3.Nothing in this article shall be construed to grant Congress the power to abridge the freedom of the press.
4.Congress and the States shall have power to implement and enforce this article by appropriate legislation..


That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
—
1.To advance democratic self-government and political equality, and to protect the integrity of government and the electoral process, Congress and the States may regulate and set reasonable limits on the raising and spending of money by candidates and others to influence elections.
2.Congress and the States shall have power to implement and enforce this article by appropriate legislation, and may distinguish between natural persons and corporations or other artificial entities created by law, including by prohibiting such entities from spending money to influence elections.
3.Nothing in this article shall be construed to grant Congress or the States the power to abridge the freedom of the press..


July 17, 2014
Reported with an amendment
